This was an action, founded on an endorsement of a promissory note, made by defendant, Tinsley, to plaintiffs. The error, alleged in the petition, is that defendant plead to said action that he had given notice to the plaintiffs, requiring them to sue on said note, and that they had neglected to do so, for more than three months, as required by the Statute ; and that the Court permitted defendant to prove the fact of giving the notice, by bis own oath. This fact is admitted, and shewn to be true, by the return of the Justices. There is no doubt, but that the Court erred, in admitting this evidence ; this being a fact, which it is not competent for a defendant to prove, by his own oath ; as the law only allows parties to prove their accounts, by their own oaths, in a Justice’s Court, and does not make any provision, allowing a defendant to prove a matter of defence of this kind, by his own oath — It is therefore ordered, that the Certiorari be sustained, and anew trial granted, and the Justices are directed not to admit said evidence, on said trial.